266 S.W.3d 342 (2008)
Christopher P. FREUND, Appellant,
v.
Sherry L. FREUND, Respondent.
No. ED 90650.
Missouri Court of Appeals, Eastern District, Division Three.
October 21, 2008.
Richard J. Eisen, St. Louis, MO, for appellant.
Sherry J. Freund (Harrington), Imperial, MO, respondent Pro Se.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Christopher Freund ("Father") appeals from the judgment denying his motion to modify child support payments and education obligations. Father contends the trial court erred in denying his motion to modify and finding he failed to demonstrate a substantial and continuing change in circumstance because the finding is against the weight of the evidence and is not supported by the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).